Citation Nr: 1207059	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-49 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for postoperative residuals of radical retropubic prostatectomy ("prostate cancer").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1965 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In August 2010, the Veteran testified at a personal Board hearing before the undersigned Acting Veterans Law Judge at the RO in North Little Rock, Arkansas.  A transcript of this hearing was prepared and associated with the claims file.

After this appeal was certified and the claims files transferred to the Board, additional lay and medical evidence was added to the record.  In September 2010, the Veteran waived initial consideration of this evidence by the agency of original jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304(c) (2011), which provides that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the Veteran.  Here, the Board accepts the evidence as timely filed and, in light of the waiver, the Board may proceed with appellate review.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of prostate cancer.

2.  The Veteran served in the United States Navy during the Vietnam era and he served onboard a ship with crewmembers that operated on land in the Republic of Vietnam; resolving reasonable doubt in his favor, service in the Republic of Vietnam is established and he is presumed to have been exposed to herbicide agents.


CONCLUSION OF LAW

Postoperative residuals of radical retropubic prostatectomy were incurred during the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for his prostate cancer residuals on a presumptive basis due to herbicide exposure. 

In general, service connection will be granted for a disorder resulting from an injury or disease incurred in or aggravated by the active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

The law establishes a presumption of service connection for diseases associated with exposure to certain herbicide agents.  The law also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2022); 38 C.F.R. §§ 3.307, 3.309(e) (2011). 

If a veteran was exposed to an herbicide agent during his or her active military service, certain diseases, such as prostate cancer, shall be service-connected, if the disorder became compensably disabling at any time after the active military service.  See 38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 3.309(e). 

Specifically, if a veteran served on active duty in the Republic of Vietnam during the Vietnam era (beginning on February 28, 1961, in the case of a veteran who served in the Republic of Vietnam during that period, or beginning on August 5, 1964, and ending on May 7, 1975, in all other cases), the veteran is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that military service.  The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the period beginning on February 28, 1961, and ending May 7, 1975.  "Service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that service in the Republic of Vietnam means that the veteran actually set foot within the land borders of Vietnam). 

VA's General Counsel has held that service on a deep-water naval vessel off the shores of Vietnam may not be considered qualifying military service in the Republic of Vietnam.  Thus, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying military service for the herbicide presumption.  VAOPGCPREC 27-97 (July 23, 1997).  VA reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam ("blue water" versus "brown water")) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See 66 Fed. Reg. 23166  (May 8, 2001). 

Thus, VA made a distinction between military service offshore ("blue water") and those veterans (referred to as "brown water" veterans) who served aboard smaller river patrol and swift boats that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of the Republic of Vietnam.  Brown water Navy and Coast Guard Veterans receive the same presumption of herbicide exposure as veterans who served on the ground in the Republic of Vietnam.  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

Here, in regard to a current diagnosis, a September 2010 statement from the Veteran's private physician, Dr. D.A.L., stated that the Veteran was diagnosed with adenocarcinoma of the prostate in 2005.  Additional medical evidence of record establishes that the Veteran currently has residual symptoms from this prostate cancer (now characterized as postoperative residuals of radical retropubic prostatectomy).  Therefore, the first requirement of service connection is satisfied. 

In regard to an in-service incurrence, the Veteran contends that he has prostate cancer as a result of his exposure to Agent Orange in the Republic of Vietnam.  The Veteran does not contend, and the evidence does not show, that his prostate cancer had its onset during his active military service.  Indeed, the Veteran's service treatment records are negative for any complaints or clinical findings of prostate cancer.  Rather, the weight of the probative evidence establishes that the Veteran's prostate cancer was not manifested until 2005. 

At his August 2010 Board hearing, the Veteran testified that he served onboard the U.S.S. Bolster with the United States Navy during his active military service.  The Veteran reported that the U.S.S. Bolster was stationed in the Republic of Vietnam during the Vietnam War.  He testified that his duties included steering 30-foot boats to the Vietnam shore to help support on-shore operations.  He stated that these smaller boats were attached to the U.S.S. Bolster.  

The Veteran's lay assertions are supported by the evidence of record.  A RO search of the Veteran's military history revealed that the Veteran served onboard the U.S.S. Bolster from October 1967 to December 1967, from January 1968 to February 1968, in March 1969, and from April 1969 to May 1969.  The search also documented that the U.S.S. Bolster was in the official waters of the Republic of Vietnam ("blue waters") during that time.  A personnel record dated in May 1967 notes that the Veteran was "[q]ualified 35 foot work boat coxswain" by the Executive Officer.  In a May 1969 personnel record, the Veteran was appointed as a "qualified helmsman" based on his "proficiency in steering the ship by all methods of steering."  

At his August 2010 Board hearing, the Veteran also testified that he served on land in the Republic of Vietnam.  Specifically, the Veteran indicated that he stayed onshore in the Republic of Vietnam at the Army Compound during the Vietnam era.  The Veteran stated that sometimes the water would get too rough, so he would have to stay the night on land in the Republic of Vietnam and return to the U.S.S. Bolster the next morning.  The Veteran testified that he stayed on land on several occasions.  

Although he was awarded the Vietnam Service Medal, this medal does not fulfill the requirement to show that he actually set foot in Vietnam.  The RO's search of the Veteran's military records revealed that a determination as to whether or not the Veteran had in-country service in the Republic of Vietnam could not be made.  However, the Veteran submitted a statement dated in September 2006 from his friend and fellow soldier.  In the statement, the solider states that he served with the Veteran as a Bosom's Mate, and they stayed onshore at the Army base in the Republic of Vietnam several times.

In addition, the VA Compensation & Pension Service has created a "Vietnam Era Navy Ship Agent Orange Exposure Development Site" (http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm).  This site was most recently updated in January 2012.  The site lists the "blue water" (deep water) Navy ships that temporarily operated on Vietnam's inland waterways or docked to the Vietnam shore.  The U.S.S. Bolster is among those listed.  Significantly, the site documents that the U.S.S. Bolster crew operated on land to extract the U.S.S. Clark County (LST-601) from the beach after the ship grounded at Duc Pho from November 18, 1967, to December 1, 1967.  The site does not expressly identify the Veteran.  Nevertheless, as previously noted, the Veteran was stationed onboard the U.S.S. Bolster from October 1967 to December 1967.  The Veteran was also a qualified coxswain by this time.  Thus, resolving all reasonable doubt in his favor, the above evidence establishes that the Veteran as likely as not had a presence in Vietnam.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Given that the Board finds that the Veteran had military service in the Republic of Vietnam during the Vietnam era, he is presumed to have been exposed to herbicide agents.  There is no affirmative evidence to the contrary.  Prostate cancer is one of the diseases presumed to have been incurred from herbicide exposure.  Therefore, the Board concludes that the Veteran's prostate cancer residuals are presumed to have been incurred during his active military service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  To date, the Veteran has not been afforded a VA examination.  However, the Board finds that a VA examination is not necessary based on the evidence currently of record showing that he postoperative residuals of radical retropubic prostatectomy.

In conclusion, the Board finds that the benefit sought on appeal is granted. 


ORDER

Service connection for postoperative residuals of radical retropubic prostatectomy is granted.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


